Case 2:18-cv-06742-RGK-PJW Document 93 Filed 02/26/19 Page 1 of 2 Page ID #:3426



                        UNITED STATES COURT OF APPEALS                      FILED
                               FOR THE NINTH CIRCUIT                         FEB 26 2019
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
  In re: ANY AND ALL FUNDS HELD IN                 No.    18-56455
  REPUBLIC BANK OF ARIZONA
  ACCOUNTS XXXX1889, XXXX2592,                     D.C. No.
  XXXX1938, XXXX2912, AND                          2:18-cv-06742-RGK-PJW
  XXXX2500,                                        Central District of California,
  ______________________________                   Los Angeles

  UNITED STATES OF AMERICA,                        ORDER

                    Plaintiff-Appellee,

    v.

  JAMES LARKIN, Real Party in Interest
  Defendant; et al.,

                    Movants-Appellants.

  Before: Peter L. Shaw, Appellate Commissioner.

         Appellants’ motion to file volumes 4 and 5 of the excerpts of record under

  seal (Docket Entry No. 22) is granted. The Clerk shall file volumes 4 and 5 of the

  excerpts of record under seal, and shall file the opening brief and volumes 1

  through 3 of the excerpts of record publicly.

         The pending motion for judicial notice of documents (Docket Entry No. 23)

  and accompanying motion to seal these documents (Docket Entry No. 24) are

  referred to the panel that will decide the merits of this case. The Clerk shall

  maintain these documents under seal pending review by the merits panel.

  PK/Sealed Documents
Case 2:18-cv-06742-RGK-PJW Document 93 Filed 02/26/19 Page 2 of 2 Page ID #:3427



        The existing briefing schedule shall continue in effect.




                                           2
